Title: To George Washington from Henry Lee, 15 June 1792
From: Lee, Henry
To: Washington, George

 

My dear President
Richmond June 15th 1792

When I was in Norfolk I heard of your passing thro Baltimore on a visit to Mt Vernon, and flattered myself with being enabled to pay my respects to you, but on my return I heard of your departure for Philada.
This happiness I must hope for on a future day.
In the mean time permit me to occupy a few moments of your time.
You cannot have forgotten a declaration which you made at your own table just before your acceptance of the arduous station you enjoy, which then sunk deep into my head and never can be eradicated, viz. that a frank communication of the truth to you respecting the public mind, would be ever received as the highest testimony of respect & attachment.
Often have I wished to have presented you with evidence of my affection & devotion in conformity to the above declaration since your return to public life, but presuming that you might derive ample information from others, and distrusting my own enquiry and observations I have heretofore silenced my desire.
Nor indeed for the same reasons should I now commence the task did it not appear to me indispensably necessary, for if the information be accurate, you are deceived & abused by those in whom you place the highest confidence, and consequently your own character as well as the public interest may be submitted to derogation and injury—what one minister may have done on one occasion, may extend to all occasions and to all ministers.
You cannot be a stranger to the extreme disgust which the late appointment to the command of the army excited among all orders in this state, whether the same be just or not, is immaterial at present, or whether taking into view all the circumstances of the case a better appointment could have been made is by no means the object of my enquiry.
The event was the subject of general conversation; during which period Col. Darke visited Richmond, and of course became a party in the opinions & communications given on the occasion. What he said to me was in my judgement necessary to you, and I took the liberty to write to Col. Darke requesting

him to commit to paper the conversation between us the previous day.
This he did and I enclose it for your perusal.
I thought it proper to send you the original, altho the hand writing is Rather obscure, least a copy might in any degree change the meaning of the communication.
If Col. Dark is right it follows clearly that in a very important matter to yourself & the community, one of your officers exerted himself to encrease certain difficultys which obstructed the execution of your own wishes, instead of endeavoring to remove them, acting in obedience to his own desire rather than follow the decision of his superior.
If your ministers dare thus to do, you must be subject to hourly impositions, and the national concerns will be regulated by their and not your judgement.
I have not nor shall I lisp a word of this communication to the gentleman whom it concerns—For yourself only it is intended.
It is not in my power to ascertain whether the same be true or not; you can readily distinguish this fact. Col. Darke is a man of truth and honor and he speaks positively.
You will I trust, be the event as it may impute my conduct to the motives which produce it, respect, & attachment to yourself—personally I do not feel on the occasion, only that I can not dissemble the gratification which the opinion you was pleased to express of my talents afforded, and indeed I am candid to declare that I prefer such a testimonial, to the office itself to which I might have been appointed. I have the honor to be dear sir with the most affectionate respect & attachment your h: sert

Henry Lee

